      Case 4:19-cv-01824 Document 19 Filed on 08/12/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                           UNITED STATES DISTRICT COURT                             August 12, 2020
                            SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

BRODERICK RENALOA FRENCH,                      §
                                               §
        Petitioner,                            §
VS.                                            §   CIVIL ACTION NO. 4:19-CV-1824
                                               §
LORIE DAVIS,                                   §
                                               §
        Respondent.                            §

                                    FINAL JUDGMENT

       For the reasons set forth in the Court’s Memorandum and Order of even date, this case is

DISMISSED with prejudice. No certificate of appealability is issued.

       This is a FINAL JUDGMENT.

       SIGNED on this 12th day of August, 2020.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
